Citation Nr: 1601095	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-49 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for pes cavus (bilateral hammertoes).

2.  Entitlement to a disability rating in excess of 10 percent for chronic right ankle strain.

3.  Entitlement to a disability rating in excess of 20 percent for residuals of a left ankle fracture.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009, August 2009 and September 2010 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the Cleveland, Ohio, RO.

On the Veteran's November 2010 substantive appeal, he requested a hearing before a member of the Board.  He was scheduled for such a hearing in November 2015; the Veteran did not attend his scheduled hearing, nor did he ask for the hearing to be rescheduled.  His request is thus considered withdrawn.

The evidence of record, namely the September 2008 Veteran's statement and the May 2015 VA examination report, reasonably raise the issue of whether the Veteran is unemployable due to his service-connected disabilities.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel of the increased rating issues on appeal. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issue of entitlement to an earlier effective date for the award of service connection for the Veteran's foot disabilities has been raised by the record in the November 2015 Appellate Brief, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

In July 2011, the RO received a notice of disagreement (NOD) with the RO's September 2010 rating decision which denied service connection for hypertension.  A statement of the case (SOC) is required when a veteran files a timely NOD in response to a rating decision. 38 C.F.R. § 19.26 (2014).  To date, no SOC has been furnished regarding entitlement to service connection for hypertension.  Because the July 2011 NOD placed the issue in appellate status, the matter must be remanded for the AOJ to issue a SOC. See Manlincon v. West, 12 Vet. App. 238, 240-41  (1999).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted before it can decide the issues on appeal.

Vocational Rehabilitation Records

In the May 2015 VA examination, the examiner indicated the Veteran's service connected conditions impact his ability to perform any type of occupational task.  Furthermore, she indicated the Veteran is currently in VA's vocational rehabilitation program.  He reported that he is obtaining an Associate Degree so he can change careers from a technician, repairing equipment and working on his feet, to information technology, or seated work.  The claims file does not contain any vocational rehabilitation records.  These records are relevant to the Veteran's increased rating claims and must be obtained and associated with the claims file.

TDIU

In a September 2008 statement, the Veteran indicated that he worked as a commercial appliance technician and after being on his feet while working, he was in constant pain.  He stated that work became harder and that after work, his feet would be swollen and his ankles and joints would throb.  Additionally, in the May 2015 VA examination, the Veteran reported that he cannot stand more than 15 minutes without his feet and ankles throbbing.  He indicated that after working as a technician, there were days where he would be bedridden due to the pain in his feet and ankles.  Importantly, the Veteran has also reported participating in VA's Vocational Rehabilitation program in order to be trained in a different field - apparently because he believes he can no longer meet the physical demands of his current occupation.

Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  This matter must be remanded to allow for proper VCAA notice and any necessary development.  

Hypertension

As discussed in the introduction, the RO received an NOD in July 2011, in response to the September 2010 rating decision which denied service connection for hypertension.  To date, no SOC has been furnished for this issue.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC. See Manlincon, 12 Vet. App. at 240-41 .

Updated VA treatment records must also be obtained. 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records since August 2009.

2. Obtain all of the Veteran's VA Vocational Rehabilitation records and associate them with the claims file.

3. Provide the Veteran with appropriate VCAA notice for the issue of entitlement to a TDIU and conduct any necessary development on this issue.  If the Veteran perfects a timely appeal of this issue, return the claim to the Board.

4. Issue a statement of the case for the claim of entitlement to service connection for hypertension.  If the Veteran timely appeals, return the claim to the Board.

5. Readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


